Citation Nr: 0016225	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  91-42 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of home loan guaranty 
indebtedness in the initial principal amount of $22,657, plus 
accrued interest.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
February 1968.  

This matter returns to the Board of Veterans' Appeals (Board) 
from an appeal of a May 1991 decision of the Committee on 
Waivers and Compromises (Committee) of the VA RO located in 
St. Petersburg, Florida, which denied the appellant's request 
for waiver of recovery of his home loan guaranty 
indebtedness, initially established in a principal amount of 
$22, 657, plus accrued interest, based on a finding of bad 
faith in the creation of the indebtedness.  

In May 1995, the Board remanded the appeal for additional 
development, to include consideration of the preliminary 
issue of the validity of the appellant's home loan guaranty 
indebtedness.  This development was completed, and the matter 
returned to the Board in August 1998.  At that time, the 
Board found that the evidence did not support a finding of 
either fraud, misrepresentation, or bad faith on the part of 
the veteran in the creation of his VA home loan guaranty 
indebtedness, and the Board remanded the claim for 
consideration of the principles of "equity and good 
conscience."  This necessary consideration was completed, 
and the matter is now ready for appellate review.  

It is noted that a separate appeal existed under the same 
docket number as the instant appeal, which arose from the 
Washington, D.C. VA RO 1990 rating decision to deny service 
connection for diabetes melitis, a cardiovascular disorder, 
and gastrointestinal disorder characterized as ulcer disease.  
Subsequently, that appeal was transferred to the While River 
Junction, Vermont, VA RO, and in October 1999, the RO granted 
service connection for ischemic heart disease and diabetes 
mellitus.  At that time, the veteran as notified by the RO 
that this was considered a full grant of benefits sought on 
appeal.  Additionally, in March 2000, the RO expanded the 
veteran's service-connected schizophrenic reaction, 
undifferentiated type, to include dyspepsia.  He was notified 
at that time that this action represented a full grant of 
benefits sought on appeal.  Accordingly, this separate appeal 
is resolved.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  The veteran has also received adequate notice of 
pertinent laws and regulations and an opportunity to present 
his arguments and contentions.  

2.  There was a default on August 1, 1989, of the appellant's 
August 1988 VA partially guaranteed home loan, which 
necessitated a foreclosure sale of the subject property in 
August 1990, and resulted in a home loan guaranty 
indebtedness to VA in a principal amount originally set at 
$22,657, plus accrued interest thereon.  

3.  The veteran received appropriate notification of his 
delinquent mortgage payments, intention of the lender to 
foreclose, and the foreclosure proceedings and sale. 

4.  Collection of the veteran's indebtedness would not cause 
him undue hardship or defeat the purpose of the VA benefit, 
the veteran did not rely on the VA home loan guaranty to 
relinquish a valuable right or incur a legal obligation, and 
failure to collect his indebtedness would result in unfair 
gain to the veteran.  


CONCLUSIONS OF LAW

1.  There was a loss after default on property which 
constituted security for a VA guaranteed home loan.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 1.964(a) (1999).  

2.  Recovery of the VA home loan guaranty indebtedness in the 
original amount of $22,657, plus accrued interest, would not 
violate the principles of equity and good conscience.  38 
U.S.C.A. §§ 5107, 5302(c) (West 1991); 38 C.F.R. §§ 1.962, 
1.963(a), 1.964(e), 1.965(a) (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he is not able financially to 
repay his entire home loan guaranty indebtedness, so as to 
warrant waiver of recovery of his indebtedness.  
Specifically, the veteran asserts that he has significant 
renovation expenses for his home, located in Canada, where he 
presently resides.  The veteran also explains that other 
significant out-of-pocket expenditures include dental and eye 
care, expenses for which the veteran has no insurance.  
Additionally, with regard to his prior appeal regarding 
claims of service connection, the veteran emphasized that 
since September 1980 the VA has considered him to be 
100 percent disabled as a result of service-connected 
schizophrenic reaction, undifferentiated type, with 
dyspepsia, and that this should be a factor for consideration 
of his claim for waiver.  


I.  Factual Background

The documentary evidence before the Board supports the 
following brief factual summary:  

In July 1988, the appellant and his wife, co-obligor, 
executed a VA Application (VA Form 26-1820a) in which the 
couple certified and agreed to repay VA any claim which VA 
would be required to pay the note holder on account of 
default under the terms of the loan, that the amount of any 
such claim would be a debt owed by the couple to the United 
States Federal Government (US), and that they intended to 
actually move into and occupy the subject property within a 
reasonable period of time.  (Prior to purchasing his home, 
the appellant signed a Federal Collection Policy Notice in 
June 1988.)  

In June 1988, the appellant and his wife, the co-obligor, 
entered into a written purchase and sales agreement for the 
purchase of a home located in Alachua, Florida.  They applied 
for a private home loan.  Various loan application documents 
were considered and an evaluation of their respective credit 
history was completed, as well as proof of the wife's 
employment, the couple's income, and the appellant's monthly 
VA disability compensation for service connected 
disabilities, which include schizophrenic reaction, 
undifferentiated type, competent, evaluated as 100 percent 
disabling from August 1980.  (The appellant is also service 
connected for laceration of the left wrist, evaluated as 
noncompensably disabling from July 1968; ischemic heart 
disease, currently evaluated as 10 percent disabling; and, 
diabetes mellitus, currently evaluated as 40 percent 
disabling).  The couple's gross monthly income was noted to 
include: net social security of $562 per month for the 
veteran, and $241 for their children; the veteran's VA 
disability compensation of $1,554 per month; net monthly 
earnings of the veteran's spouse of $555; for a total monthly 
income from all sources of $2,912.  The couple was noted to 
have had a good credit and rental history.  

A July 1988 VA loan analysis report indicates that the couple 
had a good credit and rental histories.  Soon thereafter, the 
couple obtained the necessary financing, a home loan was 
obtained in the amount of $65,000.00 for the financing of the 
subject property, which was purchased in August 1988.  This 
credit history and financial information were certified by 
the mortgage lender to the VA, which, in return, guaranteed a 
portion of the couple's private home loan mortgage.  A second 
Federal Collection Policy Notice was signed by the appellant 
and his wife, the co-obligor, in August 1988.  

The veteran filed an application for a VA home loan guaranty 
in August 1988.  The total amount of the loan to be 
guaranteed was $65,000.  At that time, a reasonable value for 
the subject property was determined to be $65,500.  

In July 1989, the appellant contacted the VA Manchester, New 
Hampshire, RO requesting that his VA disability compensation 
be forwarded to his new address in Canada.  The record does 
not indicate that the change of address information was 
forwarded to any other VA RO.  

A report of an August 1, 1989, telephone conversation between 
the veteran and VA personnel indicates that the appellant was 
moving to Canada in three days due to "family problems," 
and that he wanted to "give" the subject property back.  At 
that time, he was notified of his need to write the lender 
requesting a voluntary conveyance and providing income 
information and his address in Canada.  The appellant also 
indicated at that time that he had listed the subject 
property for sale for eight months, apparently without 
success.  A record of a telephone conversation several days 
later between VA personnel and the lender indicates that a 
letter had been received from the veteran and that it sounded 
as though he had abandoned the property.  Nevertheless, VA 
personnel requested that the lender send the veteran a 
voluntary conveyance package as that was what had been 
discussed with the veteran.  The lender agreed to do so.

A notice of default was received by VA from the loan holder 
in September 1989 indicating that there had been a default on 
the loan on August 1, 1989.  Notice of intent to foreclose 
was also received in September 1989.  Notice to the veteran 
from the VA regarding his indebtedness and possible debt to 
the U.S. was sent to him in September 1989.  An October 1989 
notation in the loan guaranty file indicates that the veteran 
was to request a voluntary conveyance, but never followed 
through.  In November 1989, the VA RO issued to the 
appellant, at his Canada address, a second notice of his need 
to make up the delinquent payments, to make arrangements to 
cure the default, and of his responsibility to the U.S. for 
any resulting indebtedness from any foreclosure sale of the 
subject property.  

A complaint in foreclosure was filed in October 1989 in the 
appropriate Florida state circuit court.  In November 1989, 
the VA issued a document titled "IMPORTANT NOTICE" to the 
appellant at his Canada address, again advising him of the 
foreclosure proceedings, and explaining his liability to the 
U.S. for any indebtedness resulting from the foreclosure sale 
of the subject property.  

In November 1989, correspondence was received from the 
veteran indicating that the couple had tried for eight months 
to sell the subject property but were unsuccessful, that they 
could no longer afford to maintain the property, and that 
many costly repairs had been completed during the time they 
lived there.  The appellant expressed regret for having to 
allow the property to go into foreclosure, and the couple 
indicated that in Canada they were living with the wife's 
parent in a camp, without many luxuries, and the appellant's 
wife explained that they moved from Florida so save the 
appellant's "sanity." 

Several foreclosure appraisals were obtained: in November and 
December 1989, a $54,000 "as is" value was established; in 
July 1990 an "as is" value of $55,500 was established.  

In July 1990, a final judgment in foreclosure was entered on 
the subject property.  The property was noted to be vacant 
and secure.  After proper notice of foreclosure sale in July 
1990, the subject property was sold to the mortgage holder 
for a specified bid amount of $49,145.00.  A Summary of Basis 
for Liquidation Procedures record, dated in August 1990, 
indicates a $26,000 maximum VA claim payable.  

The proceeds of the sale were insufficient to satisfy the 
entire outstanding loan indebtedness, including interest and 
other costs and charges of foreclosure.  In October 1990, the 
VA received a claim for payment of the deficiency under the 
terms of the loan guaranty agreement with VA.  In January 
1991, payment was made by VA on a claim in the amount of 
$23,042.50, resulting in the veteran's indebtedness to the 
Government, which was recalculated later in January 1991 to 
be $22,657.  

The appellant's request for waiver of indebtedness was 
received at the RO in April 1991.  That same month, the 
appellant made an offer to pay $150.00 per month towards his 
home loan indebtedness, from existing VA disability 
compensation; in October 1991, the RO began withholding 
$100.00 per month from the appellant's monthly VA disability 
compensation to be applied against his home loan indebtedness 
to VA.  

In an October 1995 Financial Status Report (FSR), the veteran 
claimed that his spouse had to quit work due to the veteran's 
service-connected illness.  He disclosed a monthly net income 
of $2,531, total monthly expenses of $1,695, resulting in a 
positive monthly balance of $836.  The veteran also disclosed 
assets of $5,100 cash in the bank, $50 cash on hand, and 
approximately $4,500 equity in an automobile.  Installment 
contracts and other debts consisted of two creditors, one 
regarding the purchase of a washing machine, and an other 
regarding credit card debt used for eye doctors and dentists, 
with a present unpaid balance of $2,800 and a $168 monthly 
installment payment.  

A September 1997 FSR indicates a monthly net income of $2,687 
from social security and VA compensation.  Total monthly 
expenses included $615 for rent; $600 for food; $335 for 
utilities; $500 in other living expenses, including 
"charity"; and $630 in monthly installment debt, adding to 
total monthly expenses of $2,680, and resulting in a positive 
monthly balance of $7.  The veteran also disclosed assets of 
$3,000 cash in bank, $150 cash on hand, and approximately 
$4,000 in equity in an automobile.  Installment contracts and 
other debts now included six (6) creditors, including: a 
$7,300 personal loan, of which $7,000 remained unpaid; 
another $1,500 personal loan, of which $1,300 remained 
unpaid, and a third personal loan of $1,100, of which $400 
remained unpaid.  Other installment debt included a $300 loan 
for food, of which $300 remains unpaid; $400 in other 
personal debt, of which $400 remained unpaid, and an other 
$900 debt, of which $400 remained unpaid for car insurance.  
Present total unpaid installment contract debt balances were 
$9,500, with a $630 monthly installment payment on that debt.  

While the veteran initially, and primarily, raised the issue 
of the validity of his home loan indebtedness, based on an 
assertion questioning his competency due to service-connected 
disability at the time of his entering into the mortgage 
agreement in August 1988, this claim was denied at the RO.  
The veteran appealed, and in August 1998, the Board found 
that the evidence did not support a finding of either fraud, 
misrepresentation, or bad faith on the part of the veteran in 
the creation of his VA home loan guaranty indebtedness.  The 
Board remanded the claim for consideration of the principles 
of "equity and good conscience."  The Board's Remand 
included a request that the veteran be asked to provide a 
more recent FSR, preferably in U.S. dollars.  


In an October 1998 statement, the veteran stated that he and 
his wife live on a "camp" they purchased for "5,000" 
[presumably Canadian dollars], which is located on property 
owned by the veteran's father-in-law.  He explained that a 
waiver of his indebtedness is needed as the couple spend 
"hundreds" of dollars every month on remodeling their 
residential "camp," and that present needed repairs include 
the installation of a septic tank, a bathroom, and a heating 
system needed for the upcoming winter.  The veteran also 
indicated that his health insurance does not include payment 
of dental and eye expenses.  

In November 1998 the veteran submitted a FSR, dated in 
October 1998, which gave the veteran's income and expenses in 
Canadian dollars.  A conversion to US dollars was calculated 
at the RO in December 1999, utilizing a Canadian cash to US 
cash exchange rate of .623942 which was provided by First 
Union National Bank.  
The October 1998 FSR, as converted to US dollars, indicates a 
monthly net income of $2,495 from social security and VA 
compensation.  The veteran's spouse is listed as having no 
income.  Total monthly expenses included no rent payment, but 
approximately $499 for monthly food bills; $150 for 
utilities; $321 in other living expenses, which included 
"cable"; and $621 in monthly payments on installment debt, 
adding to total expenses of $1,590, and resulting in a 
positive monthly cash balance of $906.  The veteran also 
disclosed assets of $1,248 cash in bank, no cash on hand, 
approximately $1,500 in equity in an other automobile, and 
$3,120 assets in a "camp," with total assets of $5,927.  
Installment contracts and other debts now include seven (7) 
creditors (previously 6 and 2 prior to that), adding to a 
total installment debt of $14,475, with a total unpaid 
balance of $11,293, and total monthly payments of $621.  

In December 1999, the veteran was given notice of the 
exchange rate used, as well as the resulting FSR entries as 
converted to US dollars.  No reply in this regard is of 
record.  




II. Entitlement to Waiver of Recovery of the Loan Guaranty 
Indebtedness.

(A.)  Applicable Criteria.  

Any indebtedness of a veteran and his or her spouse shall be 
waived only when the following factors are determined to 
exist: (1) Following default there was a loss of the property 
which constituted security for the loan guaranteed, insured 
or made under chapter 37 of title 38 United States Code; (2) 
There is no indication of fraud, misrepresentation, or bad 
faith on the part of the person or persons having an interest 
in obtaining the waiver; and (3) Collection of such 
indebtedness would be against equity and good conscience.  38 
C.F.R. § 1.964(a) (1999).

To be eligible for a waiver of recovery of a loan guaranty 
indebtedness, a request for waiver of an indebtedness must be 
made within one year after the date on which the debtor 
receives, by Certified Mail-Return Receipt Requested, written 
notice from VA of the indebtedness. If written notice of 
indebtedness is sent by means other than Certified Mail- 
Return Receipt Requested, then there is no time limit for 
filing a request for waiver of indebtedness under this 
section. 38 C.F.R. § 1.964(e).  

There shall be no collection of a VA compensation 
overpayment, or any interest thereon, when it is determined 
that such collection would be against equity and good 
conscience. 38 C.F.R. § 1.962 (1999). However, waiver is 
prohibited if it is determined that the veteran's overpayment 
is the result of his or her commission of fraud, 
misrepresentative of a material fact, bad faith, or lack of 
good faith. 38 C.F.R. § 1.963(a).  

The standard "Equity and Good Conscience", will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the U. S. Government's rights. The decision 
reached should not be unduly favorable or adverse to either 
side. The phrase equity and good conscience means arriving at 
a fair decision between the obligor and the U. S. Government.  
In making this determination, consideration will be given to 
the following elements, which are not intended to be all 
inclusive:

(1). Fault of debtor.  Where actions of the debtor contribute 
to the creation of the debt.  (2). Balancing of faults.  
Weighing the fault of the debtor against the VA's fault.  
(3). Undue hardship.  Whether collection would deprive the 
debtor or his or her family of basic necessities.  (4). 
Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.  (5).  Unjust enrichment.  Failure to make 
restitution would result in an unfair gain to the debtor.  
(6).  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  38 U.S.C.A. § 5302(c) 
(West 1991); 38 C.F.R. § 1.965(a).  

The Board is bound in its decisions by the laws and 
regulations pertaining to the VA, instructions from the VA 
Secretary, and precedent opinions of the VA General Counsel. 
38 U.S.C.A. § 7104(c) (West 1991).

(B.) Analysis.  

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment. The Board concluded in its 
decision of August 1998 that the facts in this case do not 
show the presence of any of the preceding factors with regard 
to fraud, misrepresentation or bad faith.  Accordingly, the 
instant Board decision is limited to the determination of 
whether or not waiver of recovery of the loan guaranty 
indebtedness is warranted on the basis of equity and good 
conscience.  In August 1998, the Board remanded the appeal to 
the RO for such limited consideration.  In December 1999, the 
RO determined that collection of the veteran's indebtedness 
would not cause him undue hardship, defeat the purpose of the 
VA benefit, that the veteran did not rely on the VA home loan 
guaranty to relinquish a valuable right or incur a legal 
obligation, and that failure to collect his indebtedness 
would result in unfair gain to the veteran.  The Board 
agrees: the claim is denied, for the following reasons and 
bases.  

The undersigned finds no fault on the part of the VA in the 
creation of the veteran's indebtedness.  The veteran received 
appropriate notification of his foreclosure and indebtedness 
and the calculations of this indebtedness appear accurate.  
Also, the VA provided the veteran with opportunity to cure 
the default, and a repayment plan was also provided following 
the delinquency prior to the foreclosure.  The veteran 
indicated that he was relocating to Canada, and an inference 
can be drawn from the facts of the case that he had no desire 
to cure the default, abide by any repayment plan, or 
maintaining ownership of the subject property.  

In November 1998, the veteran provided a more up-to-date FSR 
(tax returns were not requested), dated in October 1998.  A 
review of this document indicates that the veteran's monthly 
net income exceeds his monthly expenses by $906 per month [US 
dollars].  Accordingly, his current income brings the 
undersigned to the conclusion that he currently has more than 
sufficient income to pay his VA indebtedness.  

In finding so, the Board notes the veteran's statement with 
regard to monthly home renovation expenses and repairs, as 
well as out-of-pocket dental and eye expenses.  The Board has 
also given due consideration to his various installment 
contracts on other debt.  However, VA is entitled to the same 
consideration as his other debtors, especially in light of 
evidence that he incurred substantial non-medical debt after 
the foreclosure of his property.  Specifically, while his 
initial FSR of October 1995 disclosed only two creditors, 
this grew to sic in September 1997, then grew further to 
seven in October 1998.  Therefore, it is determined that the 
repayment of his VA indebtedness would not cause him an undue 
hardship by depriving him and his family of basic 
necessities.  

Recovery of this overpayment would not defeat the purpose of 
the extended VA benefit.  The VA loan guaranty was to place 
the veteran in a primary, occupied residence based on set 
criteria for repayment of a housing loan. As the veteran did 
not abide by the terms of this agreement, foreclosure and the 
creation of his indebtedness did not defeat the purpose of 
the program.  As the veteran did not abide by his legal 
agreements and obligations, allowing him not to repay his VA 
indebtedness would unjustly enrich him when compared to other 
VA beneficiaries who have abided by the terms of their VA 
loan guaranty agreements.  Finally, the veteran has not 
claimed that his reliance on the VA loan guaranty resulted in 
him relinquishing a valuable right or incurring a legal 
obligation, and the evidence of record shows no such 
circumstance in the instant case.  

Based on the above analysis, the undersigned finds that the 
principles of equity and good conscience do not favor a 
waiver of recovery of the veteran's VA loan guaranty 
indebtedness in the original amount of $22,657, plus 
interest.  


ORDER

Waiver of recovery of a VA home loan guaranty indebtedness in 
the original amount of $22,657, plus accrued interest, is 
denied.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

